Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60263 Filed 03/29/21 Page 1 of 13




                             EXHIBIT E
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60264 Filed 03/29/21 Page 2 of 13




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


   In re Flint Water Cases                      No. 5:16-cv-10444-JEL-MKM

                                                Hon. Judith Levy

                                                Mag. Mona K. Majzoub


                    DECLARATION OF THEODORE H. FRANK

         I, Theodore H. Frank, declare as follows:
         1.     I have personal knowledge of the facts set forth herein and, if called as a
   witness, could and would testify competently thereto.
         2.     My business address is Hamilton Lincoln Law Institute, 1629 K St. NW,
   Suite 300, Washington, DC 20006. My telephone number is (703) 203-3848. My email
   address is ted.frank@hlli.org.
         3.     Hamilton Lincoln Law Institute and its attorneys, including myself,
   represent class members Raymond Hall, Robert Hempel, and Ashley Jankowiak in this
   matter. These class members are among the several that have contacted us with the
   interest in objecting to the fee request, and these three have signed retention
   agreements, but I do not know if all three will be able to comply with the court’s
   burdensome requirements to physically sign the objection we are preparing for them
   consistent with their work and travel schedules.
                             Center for Class Action Fairness
         4.     I founded the non-profit Center for Class Action Fairness (“CCAF”), a
   501(c)(3) non-profit public-interest law firm based out of Washington, DC, in 2009. In
   2015, CCAF merged into the non-profit Competitive Enterprise Institute (“CEI”) and
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60265 Filed 03/29/21 Page 3 of 13




   became a division within their law and litigation unit. In January 2019, CCAF became
   part of the Hamilton Lincoln Law Institute (“HLLI”), a new non-profit public-interest
   law firm founded in 2018.
          5.     CCAF’s mission is to litigate on behalf of class members, shareholders,
   and claimants against unfair fee requests and settlements. See, e.g., Pearson v. NBTY, Inc.,
   772 F.3d 778, 787 (7th Cir. 2014) (praising CCAF’s work); In re Dry Max Pampers Litig.,
   724 F.3d 713, 716-17 (6th Cir. 2013) (describing CCAF’s client’s objections as
   “numerous, detailed and substantive”) (reversing settlement approval and certification);
   Richardson v. L’Oreal USA, Inc., 991 F. Supp. 2d 181, 205 (D.D.C. 2013) (describing
   CCAF’s client’s objection as “comprehensive and sophisticated” and noting that “[o]ne
   good objector may be worth many frivolous objections in ascertaining the fairness of a
   settlement”) (rejecting settlement approval and certification). The Center has received
   national acclaim for its work. See, e.g., Adam Liptak, When Lawyers Cut Their Clients Out
   of the Deal, N.Y. Times, Aug. 13, 2013 (“the leading critic of abusive class action
   settlements”); Roger Parloff, Should Plaintiffs Lawyers Get 94% of a Class Action Settlement?,
   Fortune, Dec. 15, 2015 (“the nation’s most relentless warrior against class-action fee
   abuse”); The Editorial Board, The Anthem Class-Action Con, Wall St. J., Feb. 11, 2018
   (opining “[t]he U.S. could use more Ted Franks” while covering CCAF’s role in
   exposing “legal looting” in the Anthem data breach MDL).
          6.      The Center has been successful, winning reversal or remand in over
   twenty federal appeals decided to date in courts of appeals and the Supreme Court. E.g.,
   Frank v. Gaos, 139 S. Ct. 1041 (2019); Berni v. Barilla S.P.A, 964 F.3d 141 (2d Cir. 2020);
   Pearson v. Target Corp., 968 F.3d 827 (7th Cir. 2020); In re Lithium Ion Batteries Antitrust
   Litig., 777 Fed. Appx. 221 (9th Cir. 2019) (unpublished); In re Google Inc. Cookie Placement
   Consumer Privacy Litig., 934 F.3d 316 (3d Cir. 2019); In re EasySaver Rewards Litig., 906
   F.3d 747 (9th Cir. 2018); In re Subway Footlong Mktg. Litig., 869 F.3d 551 (7th Cir. 2017);
   In re Target Corp. Customer Data Sec. Breach Litig., 847 F.3d 608 (8th Cir. 2017); In re


                                                 2
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60266 Filed 03/29/21 Page 4 of 13




   Walgreen Co. Stockholder Litig., 832 F.3d 718 (7th Cir. 2016); In re EasySaver Rewards Litig.,
   599 Fed. Appx. 274 (9th Cir. 2015) (unpublished); In re BankAmerica Corp. Secs. Litig.,
   775 F.3d 1060 (8th Cir. 2015); Pearson v. NBTY, Inc., 772 F.3d 778 (7th Cir. 2014);
   Redman v. RadioShack Corp., 768 F.3d 622 (7th Cir. 2014); In re MagSafe Apple Power
   Adapter Litig., 571 Fed. Appx. 560 (9th Cir. 2014) (unpublished); In re Dry Max Pampers
   Litig., 724 F.3d 713 (6th Cir. 2013); In re HP Inkjet Printer Litigation, 716 F.3d 1173 (9th
   Cir. 2013); In re Baby Products Antitrust Litigation, 708 F.3d 163 (3d Cir. 2013); Dewey v.
   Volkswagen, 681 F.3d 170 (3d Cir. 2012); Robert F. Booth Trust v. Crowley, 687 F.3d 314
   (7th Cir. 2012); Nachshin v. AOL, LLC, 663 F.3d 1034 (9th Cir. 2011); In re Bluetooth
   Headset Prods. Liab. Litig., 654 F.3d 935 (9th Cir. 2011). While, like most experienced
   litigators, we have not won every appeal we have litigated, CCAF has won the majority
   of them.
          7.      CCAF has won more than $200 million dollars for class members by
   driving the settling parties to reach an improved bargain or by reducing outsized fee
   awards. Andrea Estes, Critics hit law firms’ bills after class-action lawsuits, Boston Globe (Dec.
   17, 2016) (more than $100 million at time). See also, e.g., McDonough v. Toys “R” Us, 80 F.
   Supp. 3d 626, 661 (E.D. Pa. 2015) (“CCAF’s time was judiciously spent to increase the
   value of the settlement to class members”) (internal quotation omitted); In re Citigroup
   Inc. Secs. Litig., 965 F. Supp. 2d 369 (S.D.N.Y. 2013) (reducing fees, and thus increasing
   class recovery, by more than $26 million to account for a “significantly overstated
   lodestar”); In re Apple Inc. Sec. Litig., No. 5:06-cv-05208-JF, 2011 U.S. Dist. LEXIS 52685
   (N.D. Cal. May 17, 2011) (parties nullify objection by eliminating cy pres and augmenting
   class fund by $2.5 million).
                              Pre-empting Ad Hominem Attacks
          8.      In my experience, settling counsel often responds to CCAF objections by
   making a variety of ad hominem attacks, often wildly false. The vast majority of district
   court judges do not fall for such transparent and abusive tactics. In an effort to


                                                   3
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60267 Filed 03/29/21 Page 5 of 13




   anticipate such attacks and to avoid collateral litigation over a right to file a reply, I
   discuss and refute the most common ad hominems below. If the Court is inclined to
   disregard the ad hominem attacks, it can avoid these collateral disputes entirely and the
   discussion below will be irrelevant.
          9.     Class counsel often try to tar CCAF as “professional objectors,” and then
   cite court opinions criticizing for-profit attorneys who threaten to disrupt a settlement
   unless plaintiffs’ attorneys buy them off with a share of attorneys’ fees. But this is not
   the non-profit CCAF’s modus operandi, so the court opinions class counsel rely upon to
   tar CCAF are inapposite. See Edward Brunet, Class Action Objectors: Extortionist Free Riders
   or Fairness Guarantors, 2003 U. Chi. Legal F. 403, 437 n. 150 (public interest groups are
   not professional objectors); Paul Karlsgodt & Raj Chohan, Class Action Settlement
   Objectors: Minor Nuisance or Serious Threat to Approval, BNA: Class Action Litig. Report
   (Aug. 12, 2011) (distinguishing CCAF from professional objectors). CCAF refuses to
   engage in quid pro quo settlements and has never withdrawn an objection in exchange
   for payment. Instead, it is funded entirely through charitable donations and court-
   awarded attorneys’ fees. The difference between a for-profit “professional objector”
   and a public-interest objector is a material one. As the federal rules are currently set up,
   “professional objectors” have an incentive to file objections regardless of the merits of
   the settlement or the objection. In contrast, a public-interest objector such as myself
   has to triage dozens of requests for pro bono representation and dozens of unfair class
   action settlements, loses money on every losing objection (and most winning
   objections) brought, can only raise charitable donations necessary to remain afloat by
   demonstrating success, and has no interest in wasting limited resources and time on a
   “baseless objection.” CCAF objects to only a small fraction of the number of unfair
   class action settlements and fee requests it sees.
          10.    While one district court called me a “professional objector” in a broader
   sense, that court stated that it was not meant pejoratively, and awarded CCAF fees for


                                                4
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60268 Filed 03/29/21 Page 6 of 13




   a successful objection and appeal that improved the settlement for the class. Dewey v.
   Volkswagen, 909 F. Supp. 2d 373, 396 n.24 (D.N.J. 2012). Similarly, the Seventh Circuit
   in In re Subway Footlong Mktg. Litig., 869 F.3d 551 (7th Cir. 2017) referred to me non-
   pejoratively as a “professional objector” in an opinion agreeing with my objection and
   reversing a settlement approval and class certification.
         11.    In In re Equifax, Inc. Customer Data Breach Litigation, No. 17-md-2800-TWT
   (N.D. Ga.), the district court’s approval order stated that I am a “serial objector” who
   objected merely to benefit myself or my attorney. It further accused me of making
   “misleading” statements about the settlement. The order did not cite any evidence or
   reason to support this finding, and I have reason to believe the court used this language
   only because it adopted nearly verbatim a proposed order that was submitted ex parte
   by plaintiffs’ counsel, without exercising independent judgment to make these findings.
   Our appeal raising this issue is pending before the Eleventh Circuit as case no. 20-
   10249. The allegation made by the district court is false. Our objection in Equifax was
   meritorious, similar to successful objections we’ve made elsewhere that have won
   millions of dollars for class members, and supported on appeal by an amicus brief by a
   prominent plaintiffs’ attorney that agreed with our analysis. I did not make any false or
   misleading statements about the settlement, and on appeal, plaintiffs failed to identify
   any false or misleading statements I made and admitted that I have never engaged in
   extortion.
         12.    In Exum v. National Tire and Battery, No. 9:19-cv-80121 (S.D. Fla.), one of
   HLLI’s attorneys mistakenly misconstrued the release clause in the settlement
   agreement and filed an objection with an argument that relied on that erroneous
   reading. Once she became aware of the error, she withdraw that portion of the
   objection and has publicly expressed contrition and embarrassment that her work did
   not live up to the high standards she sets for herself. The district court issued an order
   to show cause why she should not be sanctioned, stating that the “false statements and


                                               5
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60269 Filed 03/29/21 Page 7 of 13




   representations” “appear[] to be reckless or negligent.” The court also referred to the
   HLLI attorney as a “serial” or “professional” objector but made no finding that she or
   any other HLLI attorney has ever withdrawn an objection in exchange for payment.
   HLLI filed a response to the order explaining that this error was made in good faith,
   with no intent to delay or otherwise interfere with the court proceedings and again
   expressing contrition. The court subsequently issued an order discharging the order to
   show cause in which it stated that “it is clear to the Court that [the HLLI attorney] does
   hold herself to high standards” and the court was “satisfied and impressed” by HLLI’s
   “prompt and candid response.” The court found that the HLLI attorney “did not
   engage in bad faith conduct and did not knowingly or intentionally make a false
   statement or misrepresentation to the Court.”
          13.    CCAF feels strongly enough about the problem of bad-faith objectors
   profiting at the expense of the class through extortionate means that it successfully
   initiated litigation to require such objectors to disgorge their ill-gotten gains to the class.
   See Pearson v. Target Corp., 968 F.3d 827 (7th Cir. 2020); see generally Jacob Gershman,
   Lawsuits Allege Objector Blackmail in Class Action Litigation, Wall St. J., Dec. 7, 2016.
          14.    Before I joined CEI, I had a private practice unrelated to my non-profit
   work. One of my former clients, Christopher Bandas, is a professional objector who
   has settled objections and withdrawn appeals for cash payments. I withdrew from
   representation of Mr. Bandas in 2015 when he undertook steps that interfered with my
   non-profit work. Mr. Bandas was criticized by the Southern District of New York after
   I ceased to represent him, and class counsel in other cases often cites that language and
   attempts to attribute it to me. Class counsel in multiple cases, using boilerplate language,
   has tried to make it seem like my paid representation of Mr. Bandas was somehow
   scandalous, using language like “forced to disclose” and “secret.” The sneering is false:
   my representation of Mr. Bandas was not secret, as I filed declarations in my name on
   his behalf in multiple cases, noting under oath that I was being paid to perform legal


                                                  6
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60270 Filed 03/29/21 Page 8 of 13




   work for him; I filed notices of appearances in cases where he had previously appeared;
   and my declaration in the Capital One case ending the relationship was filed voluntarily
   at great personal expense to myself, as I had been offered and refused to take a
   substantial sum of money to accede to a Lieff Cabraser fee award of over $3400/hour.
   I only worked for Mr. Bandas in cases where I believed there was a meritorious
   objection to be made, had no role in any negotiations he made to settle appeals, and my
   pay was flat-rate or by the hour and not tied to his ability to extract settlements. I argued
   two appeals for Mr. Bandas, and won both of them. There is nothing scandalous about
   that, unless one believes it is scandalous for an attorney to be paid to perform successful
   high-quality legal services for a client. CCAF had no attorney-client relationship with
   Mr. Bandas, and Mr. Bandas never paid CCAF, other than for his share of printing
   expenses when he was an independent co-appellant representing clients unrelated to
   CCAF.
          15.    Firms whose fees we have objected to have previously cited to City of
   Livonia Employees’ Ret. Sys. v. Wyeth, No. 07 Civ 10329 (RJS), 2013 WL 4399015
   (S.D.N.Y. Aug. 7, 2013), in efforts to tar CCAF. While the Wyeth court did criticize our
   client’s objection (after mischaracterizing the nature of that objection), it ultimately
   agreed with our client that class counsel’s fee request was too high and reduced it by
   several million dollars to the benefit of shareholder class members.
          16.    Plaintiffs’ attorneys frequently cite a decade-old case, Lonardo v. Travelers
   Indemnity Co., 706 F. Supp. 2d 766, 804 (N.D. Ohio 2010), where the district court
   criticized a policy-based argument by CCAF as supposedly “short on law”; however,
   CCAF ultimately was successful in the Seventh and Ninth Circuits on that same
   argument. See In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935 (9th Cir. 2011)
   (agreeing that reversionary clauses are a problematic sign of self-dealing); Pearson v.
   NBTY, Inc., 772 F.3d 778 (7th Cir. 2014) (same). Moreover, the court in Lonardo stated
   its belief that “Mr. Frank’s goals are policy-oriented as opposed to economic and self-


                                                7
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60271 Filed 03/29/21 Page 9 of 13




   serving” and even awarded CCAF about $40,000 in attorneys’ fees for increasing the
   class benefit by $2 million. Lonardo, 706 F. Supp. 2d at 813-17.
         17.    CCAF has no interest in pursuing “baseless objections,” because every
   objection we bring on behalf of a class member has the opportunity cost of not having
   time to pursue a meritorious objection in another case. We are confronted with many
   more opportunities to object (or appeal erroneous settlement approvals) than we have
   resources to use, and make painful decisions several times a year picking and choosing
   which cases to pursue, and even which issues to pursue within the case. CCAF turns
   down the opportunity to represent class members wishing to object to settlements or
   fees when CCAF believes the underlying settlement or fee request is relatively fair. This
   is especially true now that HLLI has expanded into successful litigation over other
   issues that our attorneys care about, such as freedom of speech and regulatory abuse.
   See, e.g., Greenberg v. Haggerty, No. 20-cv-3822, 2020 U.S. Dist. LEXIS 229731 (E.D. Pa.
   Dec. 8, 2020) (preliminarily enjoining rule of professional conduct that would chill free
   speech, which the defendant appealed but subsequently dismissed).
         18.    While I am often accused of being an “ideological objector,” the ideology
   of CCAF’s objections is merely the correct application of Rule 23 to ensure the fair
   treatment of class members. Likewise, I have often seen class counsel assert that I
   oppose all class actions and am seeking to end them, not improve them. The
   accusation—aside from being utterly irrelevant to the legal merits of any particular
   objection—has no basis in reality. I have been writing and speaking about class actions
   publicly for nearly a decade, including in testimony before state and federal legislative
   subcommittees, and I have never asked for an end to the class action device, just
   proposed reforms for ending the abuse of class actions and class-action settlements.
   That I oppose class action abuse no more means that I oppose class actions than
   someone who opposes food poisoning opposes food. As a child, I admired Ralph
   Nader and consumer reporter Marvin Zindler (whose autographed photo was one of


                                              8
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60272 Filed 03/29/21 Page 10 of 13




   my prized childhood possessions), and read every issue of Consumer Reports from cover
   to cover. I have focused my practice on conflicts of interest in class actions because,
   among other reasons, I saw a need to protect consumers that no one else was filling,
   and as a way to fulfill my childhood dream of being a consumer advocate. I have
   frequently confirmed my support for the principles behind class actions in declarations
   under oath, interviews, essays, and public speeches, including a January 2014
   presentation in New York that was broadcast nationally on C-SPAN and in my briefing
   in Frank v. Gaos. On multiple occasions, successful objections brought by CCAF have
   resulted in new class-action settlements where the defendants pay substantially more
   money to the plaintiff class without CCAF objecting to the revised settlement. And I
   was the putative class representative in a federal class action, represented by a
   prominent plaintiffs’ firm. Frank v. BMOCorp., Inc., No. 4:17-cv-870 (E.D. Mo.).
         19.    On October 1, 2015, after consultation with its board of directors and its
   donors, CCAF merged with the much larger Competitive Enterprise Institute (“CEI”).
   Prior to its merger with CEI, CCAF never took or solicited money from corporate
   donors other than court-awarded attorneys’ fees. CEI, which is much larger than
   CCAF, does take a percentage of its donations from corporate donors. As part of the
   merger agreement, I negotiated a commitment that CEI would not permit donors to
   interfere with CCAF’s case selection or case management. In the event of a breach of
   this commitment, I was permitted to treat the breach as a constructive discharge
   entitling me to substantial severance pay. CCAF attorneys made several filings in several
   cases opposed by CEI donors.
         20.    CEI was willing to merge with CCAF because it supported CCAF’s pro-
   consumer mission and success in challenging abusive class-action settlements and fee
   requests. But it is a large organization affiliated with dozens of scholars who take a
   variety of controversial positions. Neither I nor CCAF’s clients agree with all of those
   positions, and they should not be ascribed to me, my clients, or this objection, any more


                                              9
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60273 Filed 03/29/21 Page 11 of 13




   than my support for a Pigouvian carbon tax should be ascribed to CEI scholars who
   have publicly opposed that position.
          21.   CCAF has since left CEI, and is now part of the Hamilton Lincoln Law
   Institute, which receives no corporate funding. We did not consult any of our donors
   about our objection to this settlement.
          22.   Some class counsels have accused us of improper motivation because
   CCAF has on occasion sought attorneys’ fees. While CCAF is funded entirely through
   charitable donations and court-awarded attorneys’ fees, the possibility of a fee award
   never factors into the Center’s decision to accept a representation or object to an unfair
   class-action settlement or fee request.
          23.   Moreover, under federal non-profit law, attorney fees cannot be used to
   support more than 50% of our program expenses. None of our attorneys’ salaries are
   tied to fee awards in any case, and all of our attorneys have salaries that are a fraction
   of what they could make in private practice. In any event, we are not seeking a fee in
   this case.
                             Michigan Lawsuit Abuse Watch
          24.   I have known Robert Dorigo Jones since 2005. Jones is currently
   President of Michigan Lawsuit Abuse Watch (MiLAW), a group that has no financial
   or contractual relationship with CCAF.
          25.   Jones used to host an annual contest for wacky warning labels, and more
   than once I submitted entries for them. He interviewed me for his podcast in 2013, and
   he interviewed me for a video segment about warning-label issues that was broadcast
   on PBS in late 2011 or January 2012.
          26.   Because he knew my background in representing objectors to excessive
   class action fee awards, Jones called me about this case. He gave me some initial
   background of the litigation and asked questions, much like reporters often call me to
   ask for comment on class action settlements and closely related topics.


                                              10
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60274 Filed 03/29/21 Page 12 of 13




          27.    Jones also asked if we could help object to the fee request. I advised that
   we would first need to examine the fee motion and verify that the fees appeared to be
   excessive.
          28.    Moreover, I advised that we could only represent class members who had
   not previously retained counsel and who sincerely objected to the fee request. I
   explained that under no circumstances could we solicit anyone who had retained a
   lawyer.
          29.    To be clear, the objection does not depend on anything Jones conveyed
   to me or CCAF. My associate Frank Bednarz has independently researched all aspects
   of the case from the voluminous record. We independently determined that the
   Settlement is not a simple class action settlement, but also has characteristics of a mass-
   tort or MDL settlement. We determined that the fee motion appropriately includes a
   fee cap on independently retained counsel. Nevertheless, we concluded the relatively
   high cap on such fees and the opaque common benefit fee award (including what we
   call “Special Assessments” on unrepresented or late-represented class members)
   appears excessive and would disserve class members and non-class claimants alike.
          30.    We have no control over what Jones and MiLAW say. We have not paid
   nor do I intend to pay Jones, MiLAW, or anyone affiliated with him or MiLAW.
   Likewise, he and MiLAW have not paid me, CCAF, or anyone who works for CCAF,
   and have not offered or promised any payment. No contracts, written or otherwise,
   exist between Jones or MiLAW and CCAF or anyone who works for CCAF, including
   myself.
          31.    Jones has circulated press releases and done a number of interviews in
   various media concerning MiLAW’s opposition to the fee request. For example, his
   group posted an online petition directed toward the Attorney General, asking her to
   oppose the fee request, posted at https://www.moreforflint.com/.




                                               11
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-6, PageID.60275 Filed 03/29/21 Page 13 of 13




         32.    Jones is not an attorney, and he may have been imprecise in some of his
   communications. I and other CCAF attorneys do not agree with everything he has said
   regarding the Settlement, but we do agree that the fee motion before the Court requests
   fees that are too high and that the attorney general should not have agreed to refrain
   from commenting on the fee request.
         33.    Our representation of the Hall Objectors is completely pro bono and we
   will not move for fees in connection with the objection, nor will we deduct fees from
   their eventual rewards under the Settlement. We reserve the right to move for sanctions
   from opposing counsel if they entangle us with meritless diversions, but we will not
   move for a penny of fees from the common benefit fund or the awards due to any
   claimant.
         I declare under penalty of perjury under the laws of the United States of America
   that the foregoing is true and correct.


         Executed on March 28, 2021, in Houston, Texas.




                                             Theodore Frank




                                              12
